 Case 2:20-cv-00211-JRG Document 53 Filed 01/12/21 Page 1 of 1 PageID #: 692




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OYSTER OPTICS, LLC,                                 §
                                                    §
                                                    §
                 Plaintiff,                         §
                                                    §
v.                                                  §   CIVIL ACTION NO. 2:20-CV-00211-JRG
                                                    §
CISCO SYSTEMS, INC.,                                §
                                                    §
                 Defendant.                         §


                                              ORDER

         Before the Court is the Joint Motion to Amend Docket Control Order (the “Motion”) filed

by Plaintiff Oyster Optics, LLC and Defendant Cisco Systems, Inc. (collectively, the “Parties”).

(Dkt. No. 52). In the Motion, the Parties request a one-week extension of the deadline for the
   .
Parties to comply with P.R. 4-2 (Exchange Preliminary Claim Constructions) from January 8, 2021

to January 15, 2021.

         Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, the deadline for the Parties to comply with P.R. 4-2

(Exchange Preliminary Claim Constructions) is extended from January 8, 2021 to January 15,

2021.

        So ORDERED and SIGNED this 12th day of January, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
